339 F.2d 888
GATE FILM CLUB, Appellant,v.Louis M. PESCE, Respondent.
No. 270, Docket 29065.
United States Court of Appeals Second Circuit.
Submitted Dec. 17, 1964.Decided Dec. 23, 1964, Certiorari Denied March 15, 1965, See85 S.Ct. 1023.

Emanuel Redfield, New York City, for appellant.
Louis J. Lefkowitz, Atty. Gen. of the State of New York (Paxton Blair, Sol.  Gen., Ruth Kessler Toch, Asst. Sol.  Gen., of counsel), for appellee.
Before FRIENDLY, HAYS and MARSHALL, Circuit Judges.
PER CURIAM:


1
Affirmed on the opinion of Judge Cashin, D.C., 236 F.Supp. 828.